Appellant insists that because the court in submitting the issue of self-defense failed in connection with the charge thereon to embrace "reasonable doubt" upon the issue committed fundamental error of which appellant could take advantage upon motion for new trial, although he omitted to file objections to the charge at the time of trial. We have been unable to reach such conclusion. The court gave a proper charge upon the presumption of innocence and reasonable doubt in the next paragraph of his charge. That the point made does not present fundamental error is demonstrated, we think, by Jordan v. State, 91 Tex.Crim. Rep., 238 S.W. 1113; Debth v. State, 80 Tex.Crim. Rep., 187 S.W. 471; Furr v. State, ___ Tex.Crim. Rep. ___, 194 S.W. 395; Wilson v. State, 83 Tex. Crim. 593,204 S.W. 321; Bridges v. State, 88 Tex. Crim. 61,224 S.W. 1097; Johnson v. State, 88 Tex. Crim. 136, *Page 101 224 S.W. 1103; McCanley v. State, 97 Tex.Crim. Rep.,259 S.W. 938; Guse v. State, 97 Tex.Crim. Rep.,260 S.W. 852; Andrews v. State, ___ Tex.Crim. Rep. ___, 275 S.W. 1025.
The motion for rehearing is overruled.
Overruled.